Case 4:20-cv-04159 Document 1-1 Filed on 12/04/20 in TXSD Page 1 of 26




                                                         k
                                                     ler
                                                      tC
                                                   ric
                                               ist
                                            sD
                                          es
                                          rg
                                      Bu
                                  lyn
                               ari
                            fM
                         eo
                       ffic
                   yO
                  op
               lC
           icia
         off
       Un




                              Exhibit A                     Page 1 of 26
Case 4:20-cv-04159 Document 1-1 Filed on 12/04/20 in TXSD Page 2 of 26




                                                         k
                                                     ler
                                                      tC
                                                   ric
                                               ist
                                            sD
                                          es
                                          rg
                                      Bu
                                  lyn
                               ari
                            fM
                         eo
                       ffic
                   yO
                 op
               C
             ial
          ffic
          o
       Un




                              Exhibit A                     Page 2 of 26
Case 4:20-cv-04159 Document 1-1 Filed on 12/04/20 in TXSD Page 3 of 26




                                                         k
                                                     ler
                                                      tC
                                                   ric
                                               ist
                                            sD
                                          es
                                          rg
                                      Bu
                                  lyn
                               ari
                            fM
                         eo
                      ffic
                   yO
                 op
               C
             ial
         offic
      Un




                              Exhibit A                      Page 3 of 26
Case 4:20-cv-04159 Document 1-1 Filed on 12/04/20 in TXSD Page 4 of 26




                                                         k
                                                     ler
                                                      tC
                                                   ric
                                               ist
                                            sD
                                          es
                                          rg
                                      Bu
                                  lyn
                               ari
                            fM
                         eo
                      ffic
                   yO
                 op
               C
             ial
         offic
      Un




                              Exhibit A                      Page 4 of 26
Case 4:20-cv-04159 Document 1-1 Filed on 12/04/20 in TXSD Page 5 of 26




                              Exhibit A                    Page 5 of 26
Case 4:20-cv-04159 Document 1-1 Filed on 12/04/20 in TXSD Page 6 of 26




                              Exhibit A                    Page 6 of 26
Case 4:20-cv-04159 Document 1-1 Filed on 12/04/20 in TXSD Page 7 of 26




                              Exhibit A                    Page 7 of 26
Case 4:20-cv-04159 Document 1-1 Filed on 12/04/20 in TXSD Page 8 of 26




                              Exhibit A                    Page 8 of 26
Case 4:20-cv-04159 Document 1-1 Filed on 12/04/20 in TXSD Page 9 of 26




                              Exhibit A                    Page 9 of 26
Case 4:20-cv-04159 Document 1-1 Filed on 12/04/20 in TXSD Page 10 of 26




                              Exhibit A                   Page 10 of 26
Case 4:20-cv-04159 Document 1-1 Filed on 12/04/20 in TXSD Page 11 of 26




                              Exhibit A                   Page 11 of 26
                  Case 4:20-cv-04159 Document 1-1 Filed on 12/04/20 in TXSD Page 12 of 26                                                                              10/29/2020 9:49 AM
                                                                                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                                                                                  Envelope No. 47629347
                                                                                                                                                          By: Cynthia Clausell-McGowan
                                                                                                                                                       BRANDON          BEAGLEY 9:49 AM
                                                                                                                                                                    L. 10/29/2020
                                                                                                                                                               Filed:
JOHN D. SLOANJR.'r.tto
I\,I. RAYMOND HATCHER
GLENNA. PERRYIB
                                                                         SLOAN FIRM€                                                                 MICAH L. SATTERWHITE
                                                                                                                                                         RACHAELK.JONES 0
CARSON R. RUNGE*q                                                        Sl<:an, H.atchcr, Pcrry,                    llut-rgc,                                   SEANA. KOCH
Ar-ANJ. ROBERTSON                                                         Robcltson. Sn-rith & Jortes                                                      R. CONNORBARBE

JUSTTNA. SMrTH B                                                             Whil Mallers to       Y"eu   Mtllcts toUs                                        CHINAZ B. KOCH
JOSEPH K.JONES                                                                                                                                                            JAIME I. PEREZ
                                                                                                                                                                         DAVID R. HAGAN
JOHN B. RUNGE
* lloirr.l Cerriiie.l. Persorral [rriun Trial l*r'                                                                                                     j   B'   rrll   Cerrrti<J.   Citil Trirl   SJ'cci   rli'r -
Tesas Br'rtJ    oi Lc'.ell Speci.rliz,rrion                                                                                                                      \iri!1rrnl B.nrd      oi-fr;rl \rlrocact
c I.iccilie.l irr \c\\'\lc\ico                                                                                                                         +   R(rntl Cc'rillcJ. I'uck \cci.lcnr               Ial   -

                                                                                                                                                                 \adorral Boald c'iTrill -\ilvt-crrc-r
P l-iccrrse.l irr ,\r'liansrs




                                                                                                                                                 k
                                                                                                                                              ler
                                                                              October 29,2020




                                                                                                                                           tC
VIA E-file




                                                                                                                                       ric
Harris County District Clerk
201 Carolino, Suite 420




                                                                                                                                    ist
Houston, TX77002




                                                                                                                                 sD
                    RE:            Cause No. 2020-69450; Richard Solar vs. Malik Dajour Jackson and Enterprise Fleet




                                                                                                                               es
                                   Management; In the 234tt' Judicial District Court of Harris County, Texas.




                                                                                                                     rg
Dear District Clerk:
                                                                                                          Bu
                              for service by certified mail of Plaintiff's Original Petition and Request for
                      Please issue a citation
                                                                                                  n
Disclosure to the following Defendants:
                                                                                           ily
                                                                                      ar


                                                                     Malik Dajour Jackson
                                                                             M




                                                                   1006 Lavender Shade Court
                                                                          Houston, TX77073
                                                                         of
                                                                    e




                                                                                                        AND
                                                               ffic




                                                                    Enterprise Fleet Management Inc.
                                                           O




                                                                             9215 Olive Blvd.
                                                        y




                                                                      Saint Louis, Missouri 63132
                                                     op
                                                     C




                    Thank you for your assistance.
                                           ial




                                                                   Yours very truly,
                                        fic




                                                                          HercnBn                                              Y RUNGE RoeeRTSON SMITH                 &    JONES
                                  of
                           Un




                                                                                                  Paralegal

 /RF
 Solar 5347-001



                                                                     | 101 East \\haler Stleet I Longries', Texas 75601
                                                      Principal Offlce
                                                                Phone 903.757.7000 | Facsimile 903. r'5 t'.7574
                                                                                tt,   \t't';.sltt:ttt   il,^t-l t.t-'t.tt:tt

                                                                         Longr-ier' I Houston I Santa Fe
                                                                                Exhibit A                                                        Page 12 of 26
Case 4:20-cv-04159 Document 1-1 Filed on 12/04/20 in TXSD Page 13 of 26




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                          rg
                                      Bu
                                    n
                                  ily
                               ar
                             M
                           of
                         e
                     ffic
                  yO
               op
            C
          ial
         fic
      of
  Un




                              Exhibit A                     Page 13 of 26
Case 4:20-cv-04159 Document 1-1 Filed on 12/04/20 in TXSD Page 14 of 26




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                          rg
                                      Bu
                                    n
                                  ily
                               ar
                             M
                           of
                         e
                     ffic
                  yO
               op
            C
          ial
        fic
      of
  Un




                              Exhibit A                     Page 14 of 26
ase 4:20-cv-04159 Document 1-1 Filed on 12/04/20 in TXSD Page 15 of 2




                                                         k
                                                     ler
                                                   tC
                                                ric
                                             ist
                                           sD
                                         es
                                     urg
                                   B
                                lyn
                             ari
                          fM
                       eo
                     ffic
                  O
               py
             Co
             
          ial
       offic
    Un




                             Exhibit A   Page 15 of 26
ase 4:20-cv-04159 Document 1-1 Filed on 12/04/20 in TXSD Page 16 of 2




                                                        k
                                                    ler
                                                  tC
                                               ric
                                             ist
                                           sD
                                         es
                                    urg
                                  B
                                lyn
                             ari
                          fM
                       eo
                    ffic
                  O
               py
             Co
             
          ial
      offic
   Un




                             Exhibit A   Page 16 of 26
       Case 4:20-cv-04159 Document 1-1 Filed on 12/04/20 in TXSD Page 17 of 26
                                                                                 l e rk
                                                                          ic tC
                                                                    i s tr
                                                              s sD
                                                         rg e
                                                    Bu
                                           ril y n
                                      M a
                              iceof
                          f f
                    p yO
              lC o
     f i c i a
Unof                                 Exhibit A                      Page 17 of 26
       Case 4:20-cv-04159 Document 1-1 Filed on 12/04/20 in TXSD Page 18 of 26
                                                                                 l e rk
                                                                          ic tC
                                                                    i s tr
                                                              s sD
                                                         rg e
                                                    Bu
                                           ril y n
                                      M a
                              iceof
                          f f
                    p yO
              lC o
     f i c i a
Unof                                 Exhibit A                      Page 18 of 26
      Case 4:20-cv-04159 Document 1-1 Filed on 12/04/20 in TXSD Page 19 of 26                            11/30/2020 3:26 PM
                                                                               Marilyn Burgess - District Clerk Harris County
                                                                                                    Envelope No. 48482236
                                                                                            By: Cynthia Clausell-McGowan
                                                                                                 Filed: 11/30/2020 3:26 PM

                                     CAUSE NO. 2020-69450

 RICHARD SOLAR                                     §              IN THE DISTRICT COURT OF
        Plaintiff                                  §
                                                   §
 v.                                                §                 HARRIS COUNTY, TEXAS
                                                   §
 MALIK DAJOUR JACKSON and                          §
 ENTERPRISE FLEET MANAGEMENT                       §
        Defendants                                 §                 234TH JUDICIAL DISTRICT

                  DEFENDANTS’ ANSWER TO PLAINTIFF’S PETITION

        COME      NOW,       MALIK      DAJOUR         JACKSON      and    ENTERPRISE             FLEET

MANAGEMENT, INC., Defendants in the above-referenced and numbered cause, filing this

Answer to Plaintiff’s Petition, and in support would respectfully show the Court as follows:

                                       GENERAL DENIAL

        1.     Pursuant to Texas Rule of Civil Procedure 92, Defendants generally deny each and

every, all and singular, the allegations contained in Plaintiff’s Petition and, upon the trial of this

cause, demand strict proof thereof, pursuant to the laws and Constitution of the State of Texas.

                                           DISCOVERY

        2.     Pursuant to Texas Rule of Civil Procedure 190.4, Defendants request that the

discovery in this case be conducted under Level 3.

                                  AFFIRMATIVE DEFENSES

        3.     Pursuant to Rule 94 of the Texas Rules of Civil Procedure and Chapter 33 of the

Civil Practice and Remedies Code, Defendants would respectfully show that the injuries and

damages, if any, made the basis of this lawsuit were solely and proximately caused, or in the

alternative, partially and proximately caused, by the negligence of Plaintiff in failing to act like a

reasonably prudent person would have acted under the same or similar circumstances. Plaintiff

was also negligent per se.


DEFENDANTS’ANSWER TO PLAINTIFF’S PETITION
                                            Exhibit A                              Page 19 of 26
    Case 4:20-cv-04159 Document 1-1 Filed on 12/04/20 in TXSD Page 20 of 26




        4.      Defendant Jackson was confronted with an emergency arising suddenly and

unexpectedly.

        5.      The accident forming the basis of the lawsuit was an “unavoidable accident”.

        6.      Plaintiff’s injuries and damages, if any, resulted from the acts of third persons or

instrumentalities over which Defendants had no control.

        7.      Pursuant to Texas Civil Practice and Remedies Code § 41.0105, Plaintiff may only

recover medical or healthcare expenses that he actually paid or were incurred by or on his behalf.

        8.      Pursuant to Texas Civil Practice and Remedies Code § 33.001 et seq., Defendants

request the jury compare the responsibility of all parties, including Plaintiff, Co-Defendant, settling

persons or entities, and responsible third parties pursuant to Texas Civil Practice and Remedies

Code § 33.004, and assign percentages of responsibility to them, and that any judgment rendered

be done so pursuant to the rights of contribution.

        9.      In the unlikely event that a judgment is entered against Defendants, they reserve

their right to recover from each co-defendant against whom judgment is also rendered, pursuant to

Texas Civil Practice and Remedies Code § 32.002. Defendants further plead that in the unlikely

event they are found to be jointly and severally liable, and required to pay more than their share of

comparative responsibility, Defendants reserve their right of contribution against co-defendant,

jointly and singularly, pursuant to Texas Civil Practice and Remedies Code § 33.001 et seq., and

common law or contractual indemnity as it may apply. Defendants reserve their right to assert such

contribution rights in this action, or in a later action.

        10.     Plaintiff failed to mitigate his damages.

        11.     Plaintiff’s injuries and damages, if any, are the result of pre-existing and/or

subsequent medical or psychological conditions, disease processes or disabilities that are in no



DEFENDANTS’ANSWER TO PLAINTIFF’S PETITION                                                      Page 2
                                              Exhibit A                            Page 20 of 26
    Case 4:20-cv-04159 Document 1-1 Filed on 12/04/20 in TXSD Page 21 of 26




way the responsibility of Defendants; therefore, Defendants have no legal responsibility for any

injuries or damages sustained by Plaintiff as a result of any pre-existing and/or subsequent medical

or psychological conditions, disease processes or disabilities over which Defendants had no

control.

       12.     Pursuant to Texas Civil Practice and Remedies Code § 41.003, Defendants request

the Court require all parties prove their gross negligence claims against Defendants by clear and

convincing evidence.

       13.     Pursuant to Texas Civil Practice and Remedies Code § 41.008, Defendants request

the Court limit the recovery on the amount of exemplary damages, if any, awarded against

Defendants.

       14.     To the extent Plaintiff seeks punitive or exemplary damages from Defendants,

Defendants assert that an award of punitive or exemplary damages in this case would violate their

rights guaranteed by the United States Constitution and Texas Constitution.

       15.     Defendants specifically invoke their rights under the Due Process Clause and the

Equal Protection Clause of the Fourteenth Amendment of the United States Constitution and

affirmatively plead that the Plaintiff’s pleading for punitive and/or exemplary damages violates

the Fourteenth Amendment inasmuch as punitive and/or exemplary damages can be assessed:

               (a)     In an amount left to the discretion of the jury and judge;

               (b)     In assessing such sums, the decision of the jury need only be based on a

                       vote of ten jurors and does not require a unanimous verdict;

               (c)     In assessing such penalty or exemplary awards, plaintiffs need only prove

                       the theory of gross negligence or malice by a “preponderance of the

                       evidence” or “clear and convincing evidence” standard and not on a



DEFENDANTS’ANSWER TO PLAINTIFF’S PETITION                                                   Page 3
                                            Exhibit A                               Page 21 of 26
    Case 4:20-cv-04159 Document 1-1 Filed on 12/04/20 in TXSD Page 22 of 26




                      “beyond a reasonable doubt” standard, as should be required in assessing a

                      punishment award;

              (d)     Further, the defendants who are subject to the award do not have the right

                      to refuse to testify against themselves, but must, in fact, take the stand

                      and/or give deposition testimony or subject themselves to the consequences

                      of a default judgment;

              (e)     The assessment of such a punishment and/or exemplary award is not based

                      upon a clearly defined statutory enactment setting forth a specific mens rea

                      requirement and/or other prerequisites of a criminal fine and, in effect

                      allows the assessment of such awards even though there are not specific

                      standards, limits or other statutory requirements set forth which define the

                      mens rea and scope and limit of such awards. Therefore, the awards are

                      unduly vague and do not meet the requirements of due process;

              (f)     In essence, Defendants are subjected to all the hazards and risks of what

                      amounts to a fine and, in fact, such awards often exceed normal criminal

                      fines; but Defendants receive none of the basic rights afforded a criminal

                      defendant when being subjected to possible criminal penalties; and

              (g)     The assessment of punitive and/or exemplary damages differs from

                      defendant to defendant and treats similar defendants in dissimilar ways.

       16.    Further, if such be necessary, Defendants affirmatively plead that the assessment

and award of punitive and/or exemplary damages violates the Eighth Amendment of the United

States Constitution as it is applied to the States through the Fourteenth Amendment of the United

States Constitution in that such awards potentially constitute an excessive fine imposed without



DEFENDANTS’ANSWER TO PLAINTIFF’S PETITION                                                  Page 4
                                          Exhibit A                            Page 22 of 26
    Case 4:20-cv-04159 Document 1-1 Filed on 12/04/20 in TXSD Page 23 of 26




the protections of fundamental due process. Accordingly, Defendants invoke their rights under the

Eighth and Fourteenth Amendments of the United States Constitution and respectfully request that

this Court disallow any award of punitive and/or exemplary damages inasmuch as an award in this

case would violate Defendants’ United States Constitutional rights.

                             PLEADING IN THE ALTERNATIVE

        17.    Pursuant to Texas Rules of Civil Procedure 84 and 85, to the extent that any

defenses, other than the General Denial, plead in this Answer are in conflict, they are plead in the

alternative.

                                       RIGHT TO AMEND

        18.    Defendants reserve the right to amend or supplement their answer.

                                         JURY DEMAND

        19.    Pursuant to Texas Rule of Civil Procedure 216, Defendants have made a demand

for a jury trial and have paid the required jury fee.

                                 REQUEST FOR DISCLOSURE

        20.    Pursuant to Texas Rule of Civil Procedure 194, Defendants request that all parties

disclose, within thirty (30) days of service of this request, the information and materials described

in Rule 194.2 (a)-(l).

                                 REQUEST FOR DEPOSITION

        21.    Defendants request the opportunity to take the deposition of Plaintiff.

                         INTENT TO USE DOCUMENTS PRODUCED

        22.    Pursuant to Texas Rule of Civil Procedure 193.7, Defendants hereby give actual

  notice to all parties that any and all documents produced in response to written discovery may

  be used as evidence in this case; and, that any such materials may be used as evidence against




DEFENDANTS’ANSWER TO PLAINTIFF’S PETITION                                                    Page 5
                                             Exhibit A                            Page 23 of 26
    Case 4:20-cv-04159 Document 1-1 Filed on 12/04/20 in TXSD Page 24 of 26




  the party producing the document at any pretrial proceeding and/or at the trial of this matter

  without the necessity of authenticating the document and/or materials produced in discovery.

                                             PRAYER

       WHEREFORE, PREMISES CONSIDERED, Defendants MALIK DAJOUR JACKSON

and ENTERPRISE FLEET MANAGEMENT, INC. pray that Plaintiff take nothing by reason of

this suit, and that Defendants be discharged with their costs and for all such other and further relief

to which they may be justly entitled.

                                                       Respectfully submitted,

                                                       BRENNIG & ASSOCIATES, P.C.

                                               By:     /s/ Charles C. Brennig III
                                                       CHARLES C. BRENNIG III
                                                       State Bar No. 00783719
                                                       cbrennig@brenniglaw.com
                                                       ASHLEY N. VEGA
                                                       State Bar No. 24110478
                                                       avega@brenniglaw.com
                                                       5555 San Felipe Street, Suite 610
                                                       Houston, TX 77056
                                                       Telephone: (713) 622-5900
                                                       Facsimile: (713) 622-5910
                                                       ATTORNEYS FOR DEFENDANTS
                                                       Malik Dajour Jackson and Enterprise
                                                       Fleet Management, Inc.




                                 CERTIFICATE OF SERVICE

       This is to certify that on November 30, 2020, a true and correct copy of the foregoing
document has been provided to all counsel of record via electronic service pursuant to the Texas
Rules of Civil Procedure.

                                                       /s/ Charles C. Brennig III
                                                       CHARLES C. BRENNIG III




DEFENDANTS’ANSWER TO PLAINTIFF’S PETITION                                                      Page 6
                                             Exhibit A                             Page 24 of 26
     Case 4:20-cv-04159 Document 1-1 Filed on 12/04/20 in TXSD Page 25 of 26


                                                  CAUSE NO. 2020-69450


 RICHARD SOLAR                                                   §        THE DISTRICT COURT OF
                                                                 §
 VS                                                              §        HARRIS COUNTY, TEXAS
                                                                 §
 MALIK DAJOUR JACKSON and                                        §
 ENTERPRISE FLEET MANAGEMENT                                     §       234TH JUDICIAL DISTRICT



    NOTICE OF APPEARANCE AND DESIGNATION OF ATTORNEYS IN CHARGE

          Plaintiff, RICHARD SOLAR, files this Notice of Appearance and Designation of

Attorneys in Charge, and hereby notifies the Court that the following are representing Plaintiff as

lead counsel in the above-captioned action:

                                              JOSEPH K. JONES
                                           State Bar No. 24076466
                                            jjones@sloanfirm.com
                                               CHINAZ KOCH
                                           State Bar No. 24116631
                                            ckoch@sloanfirm.com
                              SLOAN HATCHER PERRY RUNGE ROBERTSON & SMITH
                                                15010 FM 529
                                            Houston, Texas 77095
                                          Telephone: (713) 520-8833
                                          Facsimile: (713) 520-9933
                               E-Service E-mail: houstonservice@sloanfirm.com


          Plaintiff respectfully requests service of pleadings and other papers filed in this action and

any orders and notices from this Court.




Notice of Appearance and Designation of Attorney In Charge                                      Page 1 of 2
                                                             Exhibit A               Page 25 of 26
     Case 4:20-cv-04159 Document 1-1 Filed on 12/04/20 in TXSD Page 26 of 26

                                                              Respectfully submitted,

                                                                /s/ Chinaz Koch
                                                              JOSEPH K. JONES
                                                              State Bar No. 24076466
                                                              jjones@sloanfirm.com
                                                              CHINAZ KOCH
                                                              State Bar No. 24116631
                                                              ckoch@sloanfirm.com
                                                              SLOAN HATCHER PERRY RUNGE
                                                                  ROBERTSON & SMITH
                                                              15010 FM 529
                                                              Houston, Texas 77095
                                                              Phone: 713-520-8833
                                                              Fax: 713-520-9933

                                                              ATTORNEYS FOR PLAINTIFF




                                                 CERTIFICATE OF SERVICE

      I hereby certify that on this 4th day of December 2020 a true and correct copy of the above
document was served pursuant to the Texas Rules of Civil Procedure on the following:

Via TX eFile Service:
Charles C. Brennig III
Ashley N. Vega
Brennig & Associates, P.C.
5555 San Felipe St, Ste 601
cbrennig@brenniglaw.com
avega@brenniglaw.com

ATTORNEYS FOR DEFENDANTS- Malik Dajour Jackson and
                          Enterprise Fleet Management, Inc.


Cc

Gordon McKernan
4696 Constitution Avenue
Baton Rouge, Louisiana 70808
nina@getgordon.com
                                                                      /s/ Chinaz Koch
                                                                     CHINAZ KOCH



Notice of Appearance and Designation of Attorney In Charge                                       Page 2 of 2
                                                             Exhibit A                    Page 26 of 26
